UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15 (d) OF THE SECURITES EXCHANGE ACT of 1934 August8, 2007 (Date of Report – date of earliest event reported) First Albany Companies Inc. (Exact name of registrant as specified in its charter) New York0-1414022-2655804 (State of Other Jurisdiction of Incorporation)(Commission File Number)(IRS Employer Identification No.) 677 Broadway, Albany, New York12207 (Address of Principal Executive Offices) (Zip Code) (518) 447-8500 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) o
